21-CV-1894                                                                     [1©[1DW[1
                                                                            ITQ                   _[Jj
KUNTZ, J.                                                                          APR 0 6 2021
BULSARA, M.J.         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NEW YORK
                                                                            PRO SE OFFICE
JAKUB MADE],                                      Civil Action No. 21-cv-

       Plaintiff,
                                                  JURY TRIAL DEMANDED
 V.
                                                                                   fjled
SYNCHRONY FINANCIAL,                              MARCH 28, 2021

       Defendant.                                                           * APR 06 2021 ★
                                                  47 U.S.C.§ 227(TCPA)
                                                                            Brooklyn office
              COMPLAINT FOR VIOLATIONS OF TCPA.47 U.S.C. S 227


       Plaintiff Jakub Madej("Mr. Madej") alleges:

                              NATURE OF THIS ACTION


       1.     Synchrony, perhaps the most prolific robocaller in the nation, places over
 2.5 million robocalls a day. In this case. Synchrony made 572 automatic "robocalls" to
 Plaintiff's primary phone number from at least three phone numbers on 84 different
 days between November 17, 2020 and March 24, 2021 to sell its financial services, collect
 an unspecified and alleged debt, and obtain data via "validator calls" for sale. These
 calls harassed Plaintiff, invaded his privacy and caused Plaintiff to change his phone
 number. Plaintiff has never consented to these calls. Synchrony never asked for his con
 sent either and never intended to obtain permission to call. To curb Synchrony's never-
 ending and deliberate violations of TCPA, Mr. Madej now seeks an order finding Syn
 chrony liable under TCPA,enjoining Synchrony from further violations of TCPA,and
 awarding him compensatory and punitive damages for past deliberate violations.

                                         PARTIES




                                           — 1—
       2.     Plaintiff Jakub Madej is a natural person.
       3.     Synchrony Financial is an S&P 500 consumer financial company head
quartered in Stamford, Connecticut. Synchrony is listed on New York Stock Exchange
(NYSE)and maintains an active presence in the State of New York.

                             TURISDICTION AND VENUE


       4.     This court has subject matter jurisdiction under 28 U.S.C.§ 1331 (federal
question) and 47 U.S.C.§ 227(b)(3)(TCPA).
       5.     This court has personal jurisdiction over Synchrony because Synchrony
regularly transacts business in the Eastern District and a material portion of the events
at issue occurred there.

       6.     Venue is proper in Eastern District of New York under 28 U.S.C.§ 1391(b)
because S)mchrony regularly transacts business in this District and the phone calls were
received in this District.


               STATUTORY FRAMEWORK AND SOURING REALITY


       7.     Congress passed the Telephone Consumer Protection Act(TCPA)in 1991
to protect consumers from unwanted telephone calls, text messages, and faxes. 47
U.S.C.§ 227, Pub.L. No. 102-243,105 Stat. 2394(Dec. 20,1991).
       8.     As relevant here, TCPA outlaws two practices:(i) using an automatic tele
phone dialing system or an artificial or prerecorded voice message without the prior ex
press consent of the called party,47 U.S.C.§ 227(b)(1)(A), and (ii) using artificial or pre
recorded voice messages to call residential telephone lines without prior express con
sent.§ 227(b)(1)(B).

       9.     As TCPA generated a flurry of class action suits, businesses have treated
litigation as ordinary course of business. According to the YouMail National Robocall
Index (YNRI), Americans received 4.6 billion robocalls in February 2021. That's 1,900
calls every second, and 14.1 calls per every individual in the country. See https://roboca]-
lindex.com/(last visit Mar. 27, 2021).

        10.   Americans' outrage at these flagrant violations of law is perhaps best re
flected in the titles of various bills introduced in Congress,some of which appear be
low.




                 Name of the Bill              Session of Congress     Became Law?


       Spam Calls Task Force Act of 2019       116"^ Congress         No


       Ending One-Ring Scams Act of 2019            Congress          No

       Tracing Back and Catching Unlawful
                                               116"" Congress         No
       Robocallers Act of 2019

       Locking Up Robocallers Act of 2019      116"^ Congress         No

       Telephone Robocall Abuse Criminal
       Enforcement and     Deterrence    Act   116''" Congress        Yes

       (Palone-Thune TRACED Act)



                                 FACTUAL BACKGROUND


                         Synchrony's Robocalls Violated TCPA
        11.   Mr. Madej has used (203)928-8486 as his primary phone number since
August 2016 until March 2021. Mr. Madej is the only subscriber of this number.
        12.   Between November 17, 2020 and March 24, 2021, Synchrony Financial
made at least 572 calls to (203)928-8486, Plaintiff's primary telephone number. Syn
chrony called Mr. Madej from several numbers,including (770)283-1530,(844)425-
0296, and (496)758-3868. The table below demonstrates specific periods when Syn
chrony made these illegal calls to Mr. Madej.



                                           — 3—
                Time Frame              Originating Number       Number of Calls

        December 16, 2020- March
                                      (770)283-1530              342
        24, 2021
        November 17,2020- March
                                      (844)435-0296              175
        23, 2021
        December 1, 2020- Decem
                                      (469)758-3868              53
        ber 15, 2020



       13.   Specific times when Synchrony made each call are included in Table A,
which is attached to this complaint. The list above will be amended to include every call
Synchrony placed after this complaint has been filed but before trial.
       14.   Synchrony uses more than 100 different phone numbers in the ordinary
course of business to make such ''robocalls''. Oftentimes, Synchrony uses most or all
these numbers at the same time to make thousands of phone calls simultaneously to
thousands of consumers without any human intervention. Synchrony also so many dif
ferent numbers also to avoid detection and disguise the scale of its operations.
       15.   To make these calls. Synchrony used automatic telephone dialing system
which containing prerecorded voice and which operated without human intervention.
       16.    Mr. Madej did not consent, whether directly or indirectly, to these calls. In
particular, he did not consent to them in writing at any time.
       17.   Synchrony's phone did not have any meaningful informational purpose.
Rather, Synchrony made them solely for commercial purposes to profit Synchrony.In
particular, these calls were intended to:
              a. To collect an unspecified alleged debt, which Synchrony has not vali
                   dated;

              b. To market its financial products and "solutions";




                                            —4—
              c. To collect information,such as whether Plaintiff answered the call and

                  when,to later sell it to third-party data analytics businesses.
       18.    Several of Synchrony's calls contained prerecorded messages that did not
specify the intended recipient but were intentionally anonymized;the voice encouraged
the customer to "immediately contact Synchrony" by calling Synchrony at a number
given in the call but did not name Plaintiff. Rather, the call began with words:"this is an
important message." Synchrony never uses its name during these calls to disguise the
true identity of the caller.
       19.    Other calls Synchrony made ended 2 to 3 seconds after Plaintiff answered
them. Synchrony makes them for analytics purposes - solely to verify if the number is
still active, and whether that number should be contacted again.

       20.    To make these calls. Synchrony used a computerized system that had the
capacity to, and in fact did, place autodialed calls. Synchrony never intended to connect
Mr. Madej with a human agent.
       21.    Synchrony's calls did not stop when Plaintiff contacted Synchrony and re
quested that it ceased communication. Instead, Synchrony continued unabated to har
ass Mr. Madej.

       22.    Synchrony called Plaintiff at an annoying and harassing rate.
       23.    Synchrony's conduct caused actual damage to Plaintiff by:
               a. invading his privacy with repeated automatic calls from several num
                  bers at various times of the day;
               b. incurring charges;
               c. reducing Plaintiff's cellular telephone time;
               d. blocking Plaintiff's voicemail by having to manually retrieve and de
                  lete the messages left by Synchrony.




                                           —5—
               Synchrony Deliberately and Knowingly Violated TCPA
       24.   Synchrony knew that its calls to Plaintiff violated TCPA but nonetheless
chose to make them.

       25.    Synchrony's strategy of harassing individuals and customers with re
peated robocalls is a deliberate and calculated business strategy. Plaintiff was not an ex
ception. Synchrony regularly places between 3-5 calls a day at previously specified in
tervals to various individuals, often from different phone numbers to conceal the
caller's true identity and to prevent customers from blocking its calls.
       26.   Synchrony did not maintain a Do Not Call policy, as mandated by 47
C.F.R.§ 64.1200 (d)(1).

       27.    Because Synchrony willfully and knowingly violated TCPA,Mr. Madej is
entitled to compensatory damages and treble damages for each violation of TCPA. Ac
cordingly, the Court should find Synchrony liable and impose full sanctions under the
law.


                                  CLAIM FOR RELIEF


                                      Counts 1-572

                             Violations of 47 U.S.C. S 227(b)


       28.    Between December 16, 2020 and March 24, 2021, Synchrony Financial op
erated an automatic telephone dialing system capable of storing random and sequential
numbers and programmed to place more than 2,500,000 automatic calls a day, and
made at least 572 separate calls at times, which are listed in Table A,from numbers
(770)283-1530,(844)435-0296 and (469)758-3868 to Plaintiff's primary phone number,
using said system, which operated without human intervention, in violation of Title 47,
United States Code,Section 227(TCPA).
      29.     Between December 16, 2020 and March 24, 2021, Synchrony Financial will
fully and knowingly made 572 separate calls to Plaintiff even though it knew that doing
so would violate TCPA because, among other reasons. Plaintiff did not consent to Syn
chrony's robocalls. Synchrony never obtained Plaintiffs written consent to these calls.
Synchrony never intended to obtain Plaintiff's consent to these calls. Synchrony did not
maintain TCPA policies, and Synchrony did not train its employees to observe such pol
icies, all in violation of Title 47, United States Code,Section 227(TCPA).




                 Time Frame                 Originating Number          Counts


     December 16,2020- March 24,2021 (770)283-1530                  1-342


     November 17,2020- March 23,2021 (844)435-0296                 343-518


     December 1-15,2020                    (469)758-3868           519-572



                                 PRAYER FOR RELIEF


       Mr. Madej demands that the Court enter judgment in his favor and against the
Dialers, and grant the following relief:
       A.     Find Dialers liable for violating TCPA,47 U.S.C.§ 227(b), as set forth above;
       B.     Award statutory damages of $500 for each violation,for a total of $286,000;
       C.     Find that Dialers willfully or knowingly violated TCPA,for reasons speci
              fied above;

       D.     Award punitive damages of $1,500 for each violation,for a total of $858,000;
       E.     Award Mr. Madej actual damages, in an amount to be proven at trial, for
              harassment and actual harm that resulted from Dialers' violations;

       F.     Enjoin Synchrony from committing further violations of TCPA;




                                           —7—
     G.     Grant attorney's fees and reasonable costs and expenses incurred in this lit
            igation;

     H,     Grant any other relief the Court deems just and proper.

                                  TURY DEMAND


     Plaintiff demands a trial by jury.


                                            Respectfully submitted,

DATED: March 28, 2021.                      By:/s/Takub Made)
                                                Jakub J. Madej
                                                415 Boston Post Rd,Ste 3-1102
                                                Milford, CT 06460
                                                T:(203)928-8486
                                                F:(203)902-0070
                                                E:j.madej@lawsheet.com




                                          —8—
           TABLE A

    Calls from (770)283-1530


    December 16, 2020          08:06 am


    December 16, 2020          11:45 am


    December 16, 2020          05:07 pm

«


    December 16,2020           07:05 pm

    December 17, 2020          08:33 am


    December 17, 2020          12:17 pm

    December 17,2020           02:36 pm

    December 17, 2020          05:45 pm

    December 18, 2020          08:47 am


    December 18, 2020          01:58 pm

    December 18, 2020          06:14 pm

    December 18, 2020          08:06 pm

    December 19, 2020          09:20 am


    December 19, 2020          12:52 pm

    December 19, 2020          02:57 pm

    December 19, 2020          04:26 pm

    December 20,2020           08:12 am


    December 20, 2020          09:52 am


    December 20, 2020          11:13 am


    December 20,2020           01:05 pm



             —9—
December 21, 2020   08:13 am


December 21, 2020   01:45 pm

December 21, 2020   04:05 pm

December 21, 2020   05:19 pm

December 22, 2020   08:04 am


December 22, 2020   01:34 pm

December 22, 2020   02:43 pm

December 22, 2020   04:56 pm

December 23, 2020   08:03 am


December 23, 2020   03:43 pm

December 23, 2020   04:51 pm

December 24, 2020   08:13 am


December 24, 2020   09:18 am


December 24, 2020   10:31 am


December 26, 2020   09:14 am


December 26, 2020   12:35 pm

December 26, 2020   02:18 pm

December 26, 2020   03:22 pm

December 27, 2020   08:45 am


December 27, 2020   10:27 am


December 27, 2020   03:53 pm

December 27, 2020   05:55 pm


        — 10 —
December 28, 2020   08:34 am


December 28, 2020   01:32 pm

December 28, 2020   04:23 pm

December 28, 2020   05:59 pm

December 29, 2020   08:36 am


December 29, 2020   02:35 pm

December 29, 2020   04:30 pm

December 29, 2020   05:39 pm

December 30, 2020   08:06 am


December 30, 2020   10:54 am


December 30, 2020   12:50 pm

December 30, 2020   06:13 pm

January 2, 2021     08:45 am


January 2, 2021     10:45 am


January 2, 2021     01:44 pm

January 2, 2021     03:55 pm

January 3, 2021     09:17 am


January 3,2021      11:00 am


January 3, 2021     04:19 pm

January 3, 2021     06:08 pm

January 4, 2021     08:17 pm

January 5, 2021     08:04 am



           11
January 5, 2021    03:49 pm

January 5, 2021    06:43 pm

January 5, 2021    08:33 pm

January 6, 2021    09:04 am


January 6, 2021    01:31 pm

January 6, 2021    03:31 pm

January 6, 2021    04:32 pm

January 7, 2021    08:39 am


January 7, 2021    10:45 am


January 7, 2021    01:12 pm

January 7, 2021    02:36 pm

January 8,2021     08:22 am


January 8, 2021    09:27 am


January 8, 2021    11:48 am


January 8, 2021    03:27 pm

January 9, 2021    09:17 am


January 9, 2021    10:42 am


January 9, 2021    12:55 pm

January 9, 2021    02:16 pm

January 10, 2021   08:23 am


January 10, 2021   09:30 am


January 10, 2021   10:38 am



        — 12 —
January 10, 2021   11:52 am


January 11,2021    09:02 am


January 11,2021    10:25 am


January 11, 2021   12:22 pm

January 11, 2021   02:20 pm

January 12, 2021   08:38 am


January 12, 2021   10:20 am


January 12,2021    04:06 pm

January 12,2021    05:15 pm

January 13, 2021   08:33 am


January 13,2021    09:46 am


January 13, 2021   11:19 am


January 13, 2021   04:04 pm

January 14, 2021   08:08 am


January 14, 2021   10:07 am


January 14, 2021   11:22 am


January 14,2021    04:56 pm

January 15,2021    08:03 am


January 15, 2021   10:34 am


January 15, 2021   11:40 am


January 15, 2021   01:58 pm

January 16,2021    08:03 am



        — 13 —
January 16, 2021   09:16 am


January 16, 2021   10:35 am


January 16, 2021   01:18 pm

January 17, 2021   08:23 am


January 17,2021    10:20 am


January 17,2021    11:25 am


January 17, 2021   02:16 pm

January 18,2021    08:49 am


January 18, 2021   10:40 am


January 18,2021    02:49 pm

January 18,2021    07:27 pm

January 19,2021    08:04 am


January 19, 2021   10:05 am


January 19,2021    03:33 pm

January 19,2021    06:23 pm

January 20, 2021   08:02 am


January 20,2021    09:37 am


January 20,2021    01:12 pm

January 20, 2021   04:12 pm

January 21, 2021   08:01 am


January 21, 2021   10:58 am


January 21,2021    06:03 pm


        — 14 —
January 21, 2021   07:04 pm

January 22, 2021   08:27 am


January 22, 2021   10:55 am


January 22, 2021   12:39 pm

January 22, 2021   01:45 pm

January 23, 2021   08:06 am


January 23, 2021   09:14 am


January 23, 2021   10:20 am


January 23, 2021   12:39 pm

January 24, 2021   08:35 am


January 24, 2021   10:08 am


January 24, 2021   11:13 am


January 24, 2021   12:31 pm

January 25, 2021   08:18 am


January 25,2021    12:22 pm

January 25, 2021   06:48 pm

January 25, 2021   08:17 pm

January 26, 2021   08:01 am


January 26, 2021   10:40 am


January 26, 2021   12:14 pm

January 26, 2021   04:24 pm

January 27, 2021   08:05 am



        — 15 —
January 27, 2021   09:25 am


January 27, 2021   12:56 pm

January 27, 2021   04:18 pm

January 28, 2021   10:22 am


January 28, 2021   12:34 pm

January 28, 2021   01:36 pm

January 29,2021    08:02 am


January 29, 2021   09:27 am


January 29, 2021   10:39 am


January 29,2021    01:39 pm

February 1, 2021   08:02 am


February 1, 2021   09:35 am


February 1, 2021   11:29 am


February 1,2021    07:03 pm

February 2, 2021   08:02 am


February 2, 2021   09:08 am


February 2, 2021   11:39 am


February 2, 2021   06:13 pm

February 3, 2021   08:04 am


February 3, 2021   09:07 am


February 3, 2021   10:23 am


February 3, 2021   01:56 pm


        — 16 —
February 4,2021    08:01 am


February 4, 2021   11:08 am


February 4, 2021   12:18 pm

February 4, 2021   02:14 pm

February 5, 2021   08:01 am


February 5, 2021   09:17 am


February 5, 2021   11:24 am


February 5, 2021   05:51 pm

February 6, 2021   08:39 am


February 6,2021    10:52 am


February 6, 2021   12:00 pm

February 6, 2021   01:30 pm

February 7, 2021   08:46 am


February 7, 2021   10:37 am


February 7,2021    12:23 pm

February 7, 2021   02:38 pm

February 8, 2021   08:01 am


February 8, 2021   09:31 am


February 8, 2021   10:39 am


February 8, 2021   06:13 pm

February 9, 2021   08:02 am


February 9, 2021   10:06 am



          17
February 9, 2021    06:26 pm

February 10, 2021   08:03 am


February 10, 2021   09:09 am


February 10, 2021   11:09 am


February 10, 2021   03:43 pm

February 11, 2021   08:01 am


February 11, 2021   09:45 am


February 11, 2021   11:48 am


February 11, 2021   05:33 pm

February 12, 2021   08:01 am


February 12, 2021   09:33 am


February 12, 2021   05:27 pm

February 13,2021    08:56 am


February 13, 2021   10:34 am


February 13, 2021   11:58 am


February 13, 2021   01:33 pm

February 14, 2021   08:16 am


February 14, 2021   09:23 am


February 14, 2021   10:30 am


February 15, 2021   08:02 am


February 15, 2021   01:49 pm

February 16, 2021   08:01 am



           18
February 16, 2021   10:09 am


February 16, 2021   11:22 am


February 16, 2021   03:20 pm

February 17, 2021   08:01 am


February 17, 2021   09:11 am


February 17, 2021   10:47 am


February 17, 2021   04:00 pm

February 18, 2021   08:03 am


February 18, 2021   10:24 am


February 18, 2021   06:25 pm

February 18, 2021   07:41 pm

February 19, 2021   08:05 am


February 19, 2021   09:13 am


February 19, 2021   12:39 pm

February 19, 2021   03:05 pm

February 20,2021    08:14 am


February 20, 2021   09:22 am


February 20, 2021   10:24 am


February 20, 2021   11:36 am


February 21, 2021   08:27 am


February 21, 2021   09:49 am


February 21, 2021   11:02 am



          19
February 21, 2021   02:22 pm

February 22, 2021   10:37 am


February 22, 2021   02:37 pm

February 23, 2021   08:02 am


February 23, 2021   09:21 am


February 23, 2021   11:46 am


February 24, 2021   09:16 am


February 24, 2021   11:49 am


February 25, 2021   08:05 am


February 25, 2021   11:35 am


February 25, 2021   03:39 pm

February 25,2021    05:24 pm

February 26, 2021   08:01 am


February 26, 2021   09:10 am


February 26, 2021   10:13 am


March 1, 2021       08:02 am


March 1,2021        03:19 pm

March 2,2021        08:03 am


March 2, 2021       02:44 pm

March 2, 2021       06:28 pm

March 2,2021        08:04 pm

March 3,2021        08:01 am



        — 20
March 3, 2021    03:42 pm

March 4, 2021    08:01 am


March 4, 2021    01:48 pm

March 4, 2021    03:57 pm

March 4, 2021    05:10 pm

March 5, 2021    08:33 am


March 5, 2021    02:51 pm

March 5,2021     04:39 pm

March 5, 2021    05:47 pm

March 6, 2021    08:17 am


March 6, 2021    09:27 am


March 6, 2021    10:31 am


March 6, 2021    11:59 am


March 7,2021     08:12 am


March 7, 2021    09:13 am


March 7, 2021    10:24 am


March 7, 2021    02:58 pm

March 8,2021     08:01 am


March 8, 2021    09:28 am


March 8, 2021    04:19 pm

March 8, 2021    06:15 pm

March 9, 2021    08:01 am



        — 21 —
March 9, 2021    10:04 am


March 9, 2021    11:33 am


March 9, 2021    04:06 pm

March 10, 2021   08:22 am


March 10, 2021   01:31 pm

March 10, 2021   03:43 pm

March 10,2021    05:35 pm

March 11, 2021   08:01 am


March 11, 2021   10:40 am


March 11,2021    11:46 am


March 12, 2021   08:24 am


March 12, 2021   09:32 am


March 12, 2021   01:33 pm

March 12, 2021   03:05 pm

March 13, 2021   08:15 am


March 13, 2021   09:39 am


March 13, 2021   10:52 am


March 13, 2021   11:55 am


March 14, 2021   08:27 am


March 14, 2021   09:41 am


March 14, 2021   10:57 am


March 14, 2021   12:21 pm


        — 22 —
March 15, 2021   09:56 am


March 15, 2021   11:59 am


March 15,2021    02:12 pm

March 15, 2021   06:18 pm

March 16, 2021   09:09 am


March 16, 2021   10:20 am


March 16,2021    05:52 pm

March 17, 2021   08:02 am


March 17, 2021   06:20 pm

March 18,2021    08:01 am


March 18,2021    09:18 am


March 18, 2021   01:56 pm

March 18, 2021   05:01 pm

March 19, 2021   08:01 am


March 19, 2021   09:08 am


March 19, 2021   01:34 pm

March 19, 2021   06:45 pm

March 20, 2021   08:25 am


March 20, 2021   09:44 am


March 20, 2021   11:32 am


March 20, 2021   01:00 pm

March 21, 2021   08:10 am



          23 —
March 21, 2021   10:39 am


March 21, 2021   12:01 pm

March 22, 2021   08:01 am


March 22, 2021   09:22 am


March 22, 2021   10:29 am


March 22,2021    04:25 pm

March 23, 2021   08:06 am


March 23, 2021   09:23 am


March 23, 2021   10:42 am


March 23,2021    04:38 pm

March 24, 2021   08:03 am


March 24, 2021   10:03 am


March 24,2021    11:46 am


March 24, 2021   01:52 pm

March 24, 2021   10:03 am


March 24, 2021   11:46 am


March 24, 2021   1:52 pm




  24
                                                                                 CIVIL COVER SHEET
     S 44 civil cover shed and (he informalion contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
     ded by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk ofCourt for the
     )se ofiniiiatinu the civil docket sheet. iSH:e ISSTRVCTIOXS ON \E\TPAGE OF THIS FORM.)

     i) PLAINTIFFS                                                                                                         DEFENDANTS

    :UB MADEJ                                                                                                            SYNCHRONY FINANCIAL, INC.

     l) County of Residence of First Listed Plaintiff                    NEW YORK                                          County of Residence of First Listed Defendant                  j^W YORK
                                 (EXCEPTIN U.S. PUINTIFF CASES)                                                                              (IN U.S. PLAINTIFF C.A.SIFt}1^^^
                                                                                                                           NOTE: IN LAND CONDCMNATIONCASESlWfaa:Bf?K-'S<^F^}Q?^|^
                                                                                                                                 THE TRACT OF LAND iNVcttSPDlSTRlCT COURT E D.N.Y.
                                                                                                                            Attorneys (ll'Knowiii
     t) Attorneys (Firm Name. AJdress, and Telephone Number)                                                                                                                      APR 06 2021


     BASIS OF JURISDICTION <Phce an                                    in One Box Only)                 III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an "X" in One Boxfar PlaiiiliU
                                                                                                                     (For Diveniiiv Ca.se.s Only)                                           and One Box/or Defendant)
     ''.S. Govcnuneii!                   X3        Kcdenil Question                                                                             PTF       DKF                                                   PTF        DEF
         Piainliit'                                  (L'..S. Guvenuiwnl Not a Parly)                            Citizen ofTliis Stale           rt I      "I     I     incorporatcil or Principal Place           fl 4     n 4
                                                                                                                                                                         of Business In This State


       U.S. Oovcnimenl                   n 4       Diversity                                                    Citizen of Another State                               Incorporated and Principal Place
         Defcnd.mi                                  (Indicate Citteiidiip ofPariie.i in Item III)                                                                        of Business In Another State


                                                                                                                Citizen or Subject of a         n 3       1 .3         Koreiun Nation                             □   6    at

                                                                                                                  Foreiun Ciuiiii

       NATURE OF SUIT (Place w,                        K" in One Box Only)                                                                                 Click here for: Nature ol'Suil (.,'odc Dcscrirtlions.
          CONTRACT                  1                                   TORTS                               1      FOI

     I) Insurance                           PERSONAL INJURY                     PERSONAL INJURY                 G 625 Drug Related Seizure            G 422 Appeal 28 IJSC 158                    • fmlse Claims -Act

     I) Marine                          G 310 .Airplane                     G 365 Pel^<)1lai Injury -                 of Properly 2) USC881           G 423 Withdrawal                            ,Qui Tarn (31 USC
     0 .Miller Aci                      G 3)5 Airplane Product                      Product Liability           □ 690 Other                                    28 U.SC 157                           3729(a))
     f) Negotiable Instrument                  Liability                   n 367 Health Care/                                                                                                     ) Stale Reapporiionment
     D Recovery orOverpaymeni           G 320 Assiiull. Libel &                    Pliannaccutical                                                                                                ) Antitnist

       & Enforcement of Judgment                  Slander                          Personal Injury                                                    G 820 Copyrights                            I Bunks and Banking
     1 Medicare \cl                     G 330 Federal Employers'                   Product Liability                                                  G 830 Patent                                I Commerce

     2 Recovery 111" Defaulted                Liability                     G 368 Asbestos Personal                                                   G 835 Patent - Abbreviated                  ) Deportation
       Student l.i'ans                  G 340 Marine                                Injury Product                                                           New Drug Application                 ) Racketeer influenced and
       (Excludes Veterans)              G 345 Marine Product                        Liability                                                         G 840 Trademark                                Corrupt Organizations
     3 Recovery cifOverpavTnent                   Liability                  PERSONAL PROPERTV                                                                                                    ) Consumer Credit
       ofVeteran's Benefits             G 350 Motor Vehicle                 G 370 Other Fraud                   G 710 Fair Labor Standards            G 861 HIA(1395fn                               (15 USC 1681 or 1692)
G 160 Stockholders" Suits               G 355 Motor Vehicle                 G 371 Truth in Lending                       ■Act                         G 862 Black Lung(923)                       > Telephone Consumer
□ 190 Other Coinract                              Product Liability         G 380 Other Persona)                G 720 Labor/Management                G 863 DIWO'DIWW (405(g))                       Protection Act
□ 195 Contract Product Liability        G 360 Other Personal                      Properly Damage                        Relations                    G 864 SSID Title XVl                        ) Cable/Sat TV

n 196 Franchise                               Injury                        G 385 Property Damage               G 740 Railway Labor Act               □ 865 RSI (405(g))                          ) Securities/Cominodities/
                                        G 362 PcfMttial Injury -                  Prcxluct Liability            G 75) Family and Medial!                                                             Exchange
                                                  Medical Malpractice                                                    Leave Act                                                                1 OihcT Statutory Actions
       REAL PROPERTY                         CIVIL RIGHTS                    PRISONER PETITIONS                 G 790 Other Labor Litigation                                                      I Agricultural Acts
n 210 Land Comleinnaiion                G   440   Other Civil Rights           Habeas Corpus:                   G 791 Employee Retirement             G 870 Taxes (U.S. PlaimitT                  I Environmental Matters
n 220 Foreclosure                       G   441   Voting                    G 463 Alien Detainee                         Income Security Act                   or Defendant)                      i Freedom oflnfonnation
n 230 Rent Lease & Ejectment            G   442   Employment                G 510 Motions to Vacate                                                   G 871 IRS-Third Party                          Act

n 240 Torts to Land                     G   443   Housing.'                        Sentence                                                                    26 use 7609                        ) Arbitration

G 245 Tort Product Liability                      Accommodations            G 530 Ctcncra)                                                                                                        f Administmlive Procedure
□ 290 All Other Real Properly           G 445 Amcr. w/Disabilitios •        G 535 Death Penalty                                                                                                      •Act/Review or Appeal of
                                                  Employment                   Other:                           n 462 Naturalization Application                                                    Agency Decision
                                        G 446 Amcr. w/Disabililios          G 540 Mandamus & Other              n 465 Other Immigration                                                           ) Constitutionality of
                                                  Other                     G 550 Civil Rights                           Actions                                                                     Stale Statutes
                                        G 4411 Education                    G 555 Prison Condition
                                                                            G 560 Civil Detainee -
                                                                                   Conditions of
                                                                                   Conrincinent

V. ORIGIN (Place an "X" in One Box Only)
Xi Original              D 2 Removedd from                     n 3         Remanded from                iG 4 Reinstated or           G 5 Transferred from              ^ b Miiltidistrict              G
                                                                                                                                                                                                       G 88 Multidislrict
                                                                                                                                                                                                            Multidisiri'
       Proceeding                        )urt
                                 State Court                               Appellate Court                   Reopened                    Aiiolber District                 Litigation-                          Litigation
                                                                                                                                                                                                                Litigation--
                                                                                                                                           (specHv)                            Transfer                      Direct File
                                                                                                                                                                                                             Direct File
                                             Cite the U.S. Civil Statute under which you arc filing (Do not cite jurisdictional statutes unless diversity}'.
                                              47U.S.C. §227
V L CAUSE OF ACTION
                                             Brief description of cause:
                                              Telephone Consumer Protection Act
VII. REQUESTED IN                            □ CHFCK IF THIS IS A CLASS ACTION                                     DEMAND $                                          CHECK YES only if demanded in complaint;
        COMPLAINT:                             UNDER RULE 23. F.R.Cv.P.                                                                                              JURY DEMAND:         X Yes      GNo
VIII. RELATED CASE(S)
                                                  (See inxtruetions):
        IF ANY                                                             JUDGE                                                                         DOCKET NUMBER

DATE                                                                           SICiNATURF. OF ATTORNEY OF RECORD

03/28/2021                                                                    /s/ Jakub Made]
FOR OFFICE USE ONLY

                                                                                   APPLYING IFP                                                                                MAG. JUDGE
3         I Reverse (Rev.09/19)


I                        INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
:                                                                    Authority For Civil Cover Sheet
j




           JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
          lired by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
          lired for ihe use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
          rt for each civil complaint filed. The attorney filing a case should complete the form as follows;

          ) Plaintiffs-Defendants. Enter names(last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
               only the full name or standard abbreviations. Ifthe plaintiff or defendant is an official within a government agency, identify first the agency and
               then the official, giving both name and title.
          ■)   County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
               time of fi ling. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
               condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
          )    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
               in this section "(see attachment)".

               Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
               in one of the boxes. If there is more than one basis ofjurisdiction, precedence is given in the order shown below.
               United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
               United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
               Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
               to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
               precedence, and box 1 or 2 should be marked.
               Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
               citizenship of the different parties must be checked. (See Section 111 below; NOTE: federal question actions take precedence over diversity
               cases.)

               Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
               section for each principal party.

               Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
               that is most applicable. Click here for: Nature of Suit Code Descriptions.

    V.         Origin. Place an "X" in one of the seven boxes.
               Original Proceedings. (I) Cases which originate in the United States district courts.
               Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
               Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
               date.
               Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
               Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
               multidistrict litigation transfers.
               Multidistrict Litigation - Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
               Section 1407.
               Multidistrict Litigation - Direct File. (8) Check this box when a multidistrict case is fi led in the same district as the Master MDL docket.
               PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
               changes in statue.

    VI.        Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
               statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

    VII.       Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
               Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
               Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

    VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
               numbers and the corresponding judge names for such cases.

    Date and Attorney Signature. Date and sign the civil cover sheet.
AO 440(Rev. 06/12) Summons in a Civil Action


                                    United States District Court
                                                                 for the

                                                      Eastern District of New York




                       JAKUB MADEJ



                           Plaintifffs)
                               V.                                          Civil Action No. 3:21 -cv-


             SYNCHRONY FINANCIAL, INC.



                          Defendant(s)


                                                   SUMMONS IN A CIVIL ACTION


To:(Defendant's name and address) Synchrony Financial (d/b/a Synchrony Bank
                                  777 Long Ridge Rd.
                                          Stamford, CT 06902

                                          Synchrony Financial
                                          c/o CT Corporation System Inc.
                                          28 Liberty Street

         A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee ofthe United States described in Fed. R. Civ.
P. 12(a)(2) or(3)— you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: Jakub Madej
                                          447 Broadway, 2nd Floor #447
                                          New York, NY 10013




         If you fail to respond,judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT



Date:            03/28/2021
                                                                                         Signature ofClerk or Deputy Clerk
                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NEW YORK



JAKUB MADEJ,                                 Civil Action No,21-cv-

     Plaintiff,
                                             JURY TRIAL DEMANDED
V.



SYNCHRONY FINANCIAL,                         MARCH 28,2021

     Defendant.
                                             47 U.S.C§227(TCPA)


                           NOTICE OF APPEARANCE



     TO CLERK OF COURT,EASTERN DISTRICT OF NEW YORK:

     Please enter my appearance for Plaintiff Jakub Madej.


                                          Respectfully submitted,

DATED: March 28, 2021.                    By: /s/ lakub Madei
                                              Jakub J. Madej
                                              415 Boston Post Rd,Ste 3-1102
                                              Milford,CT 06460
                                              T:(203)928-8486
                                              F:(203)902-0070
                                              E:j.madej@lawsheet.com




                                       —1—
JAKUB MADEJ
415 BOSTON POST RD STE 3-1102
MILFORD CT    06460



     UNITED STATES DISTRICT COURT

i    ATTN: CASE FILING CLERK
     EASTERN DISTRICT OF NEW YORK
     225 CADMAN PLZ E
     BROOKLYN NY 11201-1832
                                               FILED
                                            IN CLERK'S OFFICE
                                        U.S. DISTRICT COURT E.D.N.Y.

                                    ★ APR 06 2021 *
                                    I
                                    BROOKLYN OFFICE
112 112 11201 rix-ioo   PRSRT PZRST-CLRSS tIRSt.
                          U.S. POSTROE PfilD
                             Ulchlta, KS           f
                             PERniTB 431
4069210330-125847893
11201
